As filed with the Securities and Exchange Commission on July 21 , 201 6 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BEAR STATE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Arkansas (State or other jurisdiction of incorporation or organization) 71-0785261 (I.R.S. Employer Identification Number) 900 South Shackleford Rd., Suite 401 Little Rock, Arkansas 72211 (501) 975-6033 ( Address, including zip code, and telephone number, including area code, of registrant ’ s principal executive offices) Mark A. McFatridge President and Chief Executive Officer Bear State Financial, Inc. 900 South Shackleford Rd., Suite 401 Little Rock, Arkansas 72211 ( ) - (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: C. David McDaniel Geoffrey D. Neal Kutak Rock LLP 124 W. Capitol Ave., Suite 2000 Little Rock , Arkansas 72201 Phone: ( 501) 975-3000 Approximate date of commencement of proposed sale to the public: From time to time on or after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ☐ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1)(2)(3) Proposed Maximum Offering Price Per Unit(3) Proposed Maximum Aggregate Offering Price(3) Amount of Registration Fee(4) Common stock — Preferred Stock — Debt Securities — Depositary Shares — Purchase Contracts — Units — Warrants — Rights — TOTAL — There are being registered hereunder such indeterminate number of shares or units of common stock, preferred stock, depository shares, purchase contacts, units, warrants, and rightsand such indeterminate principal amount of debt securities as may, from time to time, be sold by the registrant in primary offerings at indeterminate prices. Any securities registered hereunder with respect to primary offerings may be sold separately or as units with other securities registered hereunder. The aggregate initial offering price of the securities to be sold in primary offerings shall not exceed $50,000,000. If any debt securities are issued at an original issue discount, then the offering price of such debt securities shall be in such greater principal amount at maturity as shall result in an aggregate offering price not to exceed $50,000,000, less the aggregate dollar amount of all securities previously issued hereunder. The securities registered also include such indeterminate number of shares or units of common stock, preferred stock,depository shares, purchase contacts, units, warrants, and rights and such indeterminate principal amount of debt securities as may be issued upon conversion of, or in exchange for,or upon exercise of, convertible or exchangeable securities, or as shall be issuable pursuant to anti-dilution provisions of securities, as may be offered pursuant to this Registration Statement . Pursuant to Rule 416 under the Securities Act of 1933, as amended, or Securities Act, the securities being registered hereunder also include such indeterminate number of shares of common stock and preferred stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. Not specified as to each class of securities to be registered, pursuant to General Instruction II.D of Form S-3 under the Securities Act and Rule 457(o) promulgated thereunder. In connection with the filing of the registrant’s registration statement on Form S-3, File no. 333-189180, filed on June 7, 2013 and subsequently declared effective on June 19, 2013 and subsequently terminated on March 15, 2016 (“Prior Registration Statement”), the registrant submitted registration fees of $993 to register 750,000 shares of common stock. No sales of common stock were made under the Prior Registration Statement. In accordance with Rule 457(p) of the Securities Act, the registrant is carrying forward all $993 of unused registration fees associated with the Prior Registration Statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. We may not sell these securities until that registration statement becomes effective. This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, dated July 21, 2016 PROSPECTUS Common Stock Preferred Stock Debt Securities Depositary Shares Purchase Contracts Units Warrants
